FERGUSON, Circuit Judge,
dissenting:
Catherine A. Smolen appeals from the judgment of the district court affirming the determination by the Secretary of Health and Human Services (“Secretary”) that she is not entitled to disabled child insurance benefits pursuant to Title II of the Social Security Act, 42 U.S.C. §§ 416 and 423. She contends that the finding of the Administrative Law Judge (“ALJ”) that she was not continuously disabled between 1982, when she reached the age of 22, and 1987, when she was undisputedly disabled, was not supported by substantial evidence. She also contends that the Secretary failed to prove that she could perform other work.
To be entitled to disabled child’s benefits, Smolen was required to establish disability beginning prior to her twenty-second birthday, on November 1,1982, and continuing for at least a twelve-month period. 42 U.S.C. § 402(d)(l)(B)(ii). In order to establish disability, Smolen had to demonstrate “an inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which ... can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The ALJ determined that Smolen was not disabled between 1982 and 1987.
Smolen’s primary basis for arguing that the ALJ’s disability determination was not supported by substantial evidence is that the ALJ discounted her subjective testimony, as well as the testimony of her family, about her fatigue and pain during the relevant period. There were “no associated objective findings” to support the testimony of Smolen and her family. Magallanes v. Bowen, 881 F.2d 747, 755 (9th Cir.1989) (claimant must support subjective testimony about pain with objective medical findings establishing medical im*1293pairments reasonably expected to produce such pain). Smolen did not visit any doctors for treatment of these conditions during the relevant time period. See Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.1989) (claimant’s failure to seek treatment with no good reason can cast doubt on the sincerity of the claimant’s paid testimony). The ALJ correctly discredited this testimony.
Smolen also argues that the ALJ’s disability determination lacked the support of substantial evidence, because the ALJ credited the testimony of the medical expert who did not examine or treat Smolen, while disregarding letters from Smolen’s pediatrician and of her physician brother. Neither Smo-len’s pediatrician nor her brother was her treating physician between 1982 and 1987, and neither were subject to cross examination. Judge Michael Hogan, the district court judge, found with regard to the pediatrician that “Under the circumstances of this case, Dr. Hoeflich can hardly be regarded as plaintiffs ‘treating physician.’ ” Moreover, both gave “brief and conclusionary” opinions as to whether Smolen was disabled during that period; their opinions had “little in the way of clinical findings to support” them. Magallanes, 881 F.2d at 751. The ALJ was correct in crediting the testimony of the medical expert who was subject to cross examination.
Smolen’s second contention on appeal is that the Secretary failed to prove that she could perform other work, because the ALJ failed to include all of Smolen’s limitations when posing hypothetical questions to the vocational expert. However, the ALJ corrected this error by later posing hypothetical questions that did take account of all of Smolen’s limitations. This correction was sufficient to allow the Secretary to carry its burden.
I therefore dissent.